Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Chief Justice Murray concurred.
The only point raised by the Bill of Exceptions is the want of proper notice by defendant’s counsel of the time for argument of the motion for a new trial. The notice, it seems, was served on Mr. Kewen after *56his connection with the case had ceased, and the defence of it had heen turned over to Mr. Crockett. To avail the defendant of this objection, there should have been a regular substitution of counsel in the mode pointed out by the statute.
There is no statement of the case which will enable us to consider the other assignments of error. Judgment affirmed.